         Case 1:19-cr-00643-VM Document 62 Filed 03/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                           
- - - - - - - - - - - - - - - - - - - - - X
                                          :
UNITED STATES OF AMERICA                  :    ORDER
                                          :
     - v. –                               :    19 Cr. 643 (VM)
                                          :
 KENDALL NEWLAND,                         :
                                          :
                        Defendant.        :
                                          :
- - - - - - - - - - - - - - - - -         X

            WHEREAS, with the consent of the defendant, KENDALL

NEWLAND, the defendant’s guilty plea allocution was taken before

a United States Magistrate Judge on December 9, 2020; and

            WHEREAS, a transcript of the allocution was made and

thereafter was transmitted to the District Court; and

            WHEREAS, upon review of that transcript, this Court

has determined that the defendant entered the guilty plea

knowingly and voluntarily and that there was a factual basis for

the guilty plea;

            IT IS HEREBY ORDERED that the defendant’s guilty plea

is accepted.

SO ORDERED:

Dated:      New York, New York
             0DUFK
            __________________
